DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al (US 7,436,897) in view of Thomas et al (US 2020/0169440).                                                                                 a)	Regarding claims 1 and 11, Sanada et al disclose a device for receiving or transmitting multiple carriers with multiple antennas (Fig. 4), the device comprising:                                                                                                                                           
a plurality of antennas for receiving or transmitting signals on a plurality of carriers (11-1 to 11-L); and                                                                                                      

Sanada et al disclose an OFDM receiver with subcarrier and antenna selection, but did not explicitly teach a plurality of receive chains connected to each antenna for processing a signal received on each antenna, wherein the signal received on each antenna is split into multiple receive chains for receive processing. However, Thomas et al disclose an OFDM receiver chain  comprises a plurality of receive chains connected to each antenna for processing a signal received on each antenna, wherein the signal received on each antenna is split into multiple receive chains for receive processing (Fig. 5; Pub [0052]). This receiver structure adapts to different subcarrier spacing configurations. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the OFDM receiver of Sanada et al with the receiver chain of Thomas et al. By doing so, optimize subcarrier spacing and selection with antenna grouping in an OFDM receiver system.                                                                                                                        
b)	Regarding claims 2 and 12, Sanada et al disclose frequency bands for each sub-carriers (Fig. 3). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the plurality of carriers belong to a single frequency band in Sanda et al.  
c)	Regarding claims 3 and 13, Sanada et al disclose wherein the plurality of carriers belong to different frequency bands (Fig. 3).                                                                                                                                       

e)	Regarding claims 10 and 20, Sanada et al disclose OFDM system, but did not explicitly tech the carriers belong to different radio access technologies. Thomas et al disclose different radio access technologies, which are well known in the art (Pub [0003]). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement different radio access technologies in Sanda et al. By doing so, optimize carrier and antenna selection. 
f)	Regarding claim 21, Thomas et al disclose a non-transitory machine-readable medium including machine-readable instructions, when executed, to implement a method as in any one of claims 11-20 (Pub [0036]).
Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. US 2007/0184801 Kogawa et al disclose carrier selection. US 6,087,986 Shoki et al disclose antenna array with multi-carriers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0090233 Fong et al disclose multi-carrier operations in a wireless system. US 2012/172096 Samardzjia et al disclose antenna array. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the 
April 28, 2021
/EVA Y PUENTE/                                                                                                                                                   Primary Examiner, Art Unit 2632